Citation Nr: 9936136	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss 
as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) and insurance 
center in Philadelphia, Pennsylvania, that denied the 
veteran's claim of service connection for defective hearing 
as secondary to service-connected otitis externa.

In July 1999 the veteran opted for a videoconference hearing 
at a VA office before a member of the Board.  Correspondence 
from the RO shows that the veteran was scheduled to attend a 
videoconference in September 1999, but he called to 
reschedule this hearing.  It is further shown that the RO 
subsequently contacted the veteran by telephone and informed 
him that his videoconference hearing had been rescheduled for 
November 1999, but that the veteran failed to report as 
scheduled.  Thus, the veteran's claim of service connection 
for bilateral hearing loss as secondary to service-connected 
otitis externa has been considered based on the current 
evidence on file, including hearing testimony from an August 
1997 RO hearing.

In August 1997 the veteran filed a claim of service 
connection for tinnitus.  The RO should take appropriate 
action in regard to this claim, keeping in mind that this 
claim was previously denied by the RO in August April 1973 
and by the Board in September 1979.


REMAND

In filing a claim of service connection, the veteran has the 
initial burden of presenting a claim that is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In order for the veteran to establish 
a well grounded claim in this case, he must submit competent 
evidence of a current hearing loss (under the standards of 
38 C.F.R. § 3.385), that is proximately due to or the result 
of his service-connected otitis externa.  Caluza; Anderson v. 
West, 12 Vet. App. 491, 496 (1999).  

At a hearing at the RO in August 1997, the veteran testified 
that he had been told by a VA physician, Dr."Danten", in 
the mid 1970s that that his chronic, recurring ear infections 
either caused or contributed to his hearing loss.  Although 
the RO requested all VA treatment records since 1971, 
treatment records that were received in 1977 and 1978, from  
H.B. "Dattner", M.D., pertain only to the veteran's otitis 
externa.  They do not show treatment for hearing loss nor do 
they contain an opinion as to the etiology of any hearing 
loss.  Similarly, the veteran testified that a private 
physician, Dr. Brady, told him that there was a direct 
association between his hearing loss and otitis externa.  
While the claims file contains statements from Dr. Brady to 
the effect that he treated the veteran from 1970 to 1975 for 
hearing loss and otitis externa, he does not relate the 
veteran's hearing loss to otitis.  Furthermore, Dr. Brady 
stated that most of his treatment records had been destroyed 
in a flood in 1973.

Under 38 U.S.C.A. § 5103(a), VA has a duty to inform the 
veteran of the evidence necessary to complete his 
application.  Although the treatment records that are on file 
from Drs. Brady and Dattner do not contain an opinion 
relating the veteran's hearing loss to otitis externa, the 
veteran should be advised, in view of his testimony, that 
such statements are needed to complete his application.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This is so since the veteran has not 
indicated that he would be unable to obtain such statements.  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should specifically advise the 
veteran of the necessity of submitting a 
medical opinion linking his bilateral 
hearing loss to his service-connected 
otitis externa for purposes of completing 
his claim.  This is pursuant to 
38 U.S.C.A. § 5103; Robinette v. Brown, 
8 Vet. App. 69 (1995).

2.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of service connection for 
bilateral hearing loss as secondary to 
service-connected otitis externa.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

3.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

Thereafter, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purposes 
of this remand are to procure clarifying data and to comply 
with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




